Citation Nr: 1106579	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left wrist disorder.

4.  Entitlement to service connection for bilateral hip disorder.

5.  Entitlement to service connection for a skin disorder of the 
feet, claimed as jungle rot.

6.  Entitlement to service connection for bilateral knee 
disorder.

7.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as stomach problems, to include 
gastroenteritis, diarrhea, and GERD), to include as an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1998 to December 
1998, January 2001 to October 2004, and October 2005 to April 
2007.  He served in Iraq from October 2005 to April 2007, during 
which time he earned the Combat Infantryman Badge (CIB) for his 
heroic actions in combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and February 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a bilateral 
knee disorder and for a gastrointestinal disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's hearing ability was presumed sound on entrance 
into service in April 1998 and January 2001.

2.  The Veteran's left ear hearing loss disability became 
manifest during military service in June 2001 and has been 
continuous since that time.

3.  The Veteran's right ear first demonstrated hearing loss 
during military service in June 2001.

4.  The Veteran's right ear hearing loss became manifest to a 
compensable degree in August 2007, within one year of his 
discharge from military service.

5.  The Veteran is currently diagnosed with tinnitus.

6.  The Veteran's tinnitus is shown to have begun in military 
service following an IED explosion in Iraq, and the competent 
evidence of record demonstrates that such has been continuous 
since that time and that such is related to acoustic trauma in 
service.

7.  The Veteran is shown to have injured his left wrist in hand-
to-hand combat training during military service, resulting in 
pain and a decreased range of motion.

8.  The Veteran's demonstrated loss of range of motion of his 
left wrist is considered to be a current disability for 
compensation purposes.

9.  The Veteran did not complain of or seek treatment for any 
bilateral hip disorder either in service or after discharge, nor 
is the Veteran shown to have a currently diagnosed bilateral hip 
disorder.

10.  The Veteran did not complain of or seek treatment for any 
skin disorder of the feet either in service or after discharge, 
nor is the Veteran shown to have a currently diagnosed skin 
disorder of the feet.




CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  The criteria establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  The criteria establishing service connection for residuals of 
a left wrist sprain have been met.  38 U.S.C.A. §§ 1110, 1137, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria establishing service connection a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

5.  The criteria establishing service connection for a skin 
disorder of the feet have not been met.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims herein 
decided and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
several statements from fellow servicemembers in support of the 
Veteran's claims.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims herein 
decided.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or organic disease of the 
nervous system, including sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).



Hearing Loss, Tinnitus and Left Wrist Disorders

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).
Additionally, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within normal 
limits on audiometric testing at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when 
audiometric test results at a veteran's separation from service 
do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran 
may nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. App. 
155 (1993).  

The Veteran contends on appeal that his bilateral hearing loss 
resulted from his military service, specifically noise exposure 
therein.  He also avers that tinnitus is the result of military 
service, specifically beginning in 2006 when he witnessed an 
Improvised Explosive Device (IED) detonated during his deployment 
to Iraq.  The Board finds that service connection for bilateral 
hearing loss and tinnitus is warranted for the following reasons.



The service treatment records include an April 1998 enlistment 
examination showing auditory acuity as follows:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
5
0
0
0
15
10
LEFT
0
5
0
10
20
45

The Veteran denied any hearing loss in an accompanying report of 
medical history.  He was discharged from that tour of service in 
December 1998; however no audiometric testing appears to have 
been performed at that time.  Likewise, the Board notes that the 
Veteran re-entered active duty in January 2001, as noted in the 
Introduction, though no audiometric testing appears to have 
occurred at that time either.  The Veteran underwent another 
examination for "re-enlistment" in June 2001, at which time the 
following auditory acuity results were obtained:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
5
0
0
0
25
10
LEFT
0
10
0
20
60
50

The Board notes that the June 2001 examination specifically 
states that the Veteran's hearing was last tested in April 1998 
at enlistment.  The Veteran was noted as having hearing loss, 
which was not considered disabling, and was rescheduled for re-
testing in a month.  The Veteran was retested in July 2001, at 
which time the following auditory acuity results were obtained:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
5
0
0
0
25
15
LEFT
5
0
0
30
40
50

The Veteran's hearing was again re-tested in June 2005, at which 
time the following auditory acuity results were obtained:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
10
0
0
15
35
25
LEFT
5
5
0
45
70
65

At that time, the Veteran was initially found to be unfit to re-
enlist into military service because of a change in his hearing 
status.  However, an August 2005 Medical Retention Board found 
that he was medically fit to be re-enlisted and determined that 
re-enlistment would not further aggravate his hearing condition.  
The Veteran was re-enlisted at that time.  

The Veteran was discharged from the military in April 2007; 
however, it does not appear that a separation examination was 
conducted at that time.  Post-service clinical records 
demonstrate that the Veteran was initially seen for treatment by 
VA in June 2007, at which time he was seeking care for a back 
disorder.  However, in a treatment note the Veteran denied having 
tinnitus or ringing in the ears.

The Veteran underwent a VA audiologic examination in August 2007.  
He reported during that examination that he had military noise 
exposure which included artillery, IED's, mortars, rockets, 
humvees, tanks, helicopters, radio-headsets, and small arms fire.  
He denied any non-military, occupational or recreational noise 
exposure.  The Veteran also reported having tinnitus which began 
in 2006.  The VA examiner stated at that time that the etiology 
of the Veteran's tinnitus was due to acoustic trauma.  
Audiometric testing was done, which revealed the following 
auditory acuity: 


500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Averag
e 
Speech 
Discriminat
ion
RIGHT
15
15
5
20
45
21
96
LEFT
10
10
10
45
75
35
98

The VA examiner diagnosed bilateral sensorineural hearing loss, 
but did not render an opinion as to etiology at that time.  
However, the VA examiner rendered an addendum opinion in October 
2009.  She noted the Veteran's April 1998, June 2001, and June 
2005 examinations, as well as her August 2007 examination.  The 
VA examiner noted the shift in the 3000 Hz results of the right 
ear from 2001 to 2005, but stated that the hearing was still 
normal at that time for compensation purposes.  Thus, she stated 
that the Veteran's right ear hearing loss was less likely than 
not due to military service.  She further noted that the 
Veteran's left ear did not have a significant shift during that 
same period, and given that, it was less likely than not that 
left ear hearing loss was due to military service.  Finally, she 
noted the Veteran reported tinnitus beginning in 2006, but 
observed that the Veteran reported no tinnitus in May 2007.  
Based on such inconsistent history, the examiner concluded that 
she could not give an opinion as to whether tinnitus was due to 
military service without resorting to mere speculation.

The Veteran appears to have also undergone a military audiologic 
examination in October 2007, at which time the following auditory 
acuity results were obtained:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
0
5
0
15
45
40
LEFT
5
10
0
40
70
75

Additional evidence from the Veteran includes statements from 
several of his fellow servicemembers, as well as himself, which 
document an incident in June 2006, in which he was riding in a 
truck directly behind one that was hit by an IED, at a distance 
of approximately 20 feet when the IED when off.  The Veteran 
stated that when the IED detonated, his truck came to a sharp 
halt, causing him to smash his head against the windshield of the 
truck.  He did not remember anything for a few seconds after 
that, his ears were ringing, and he felt as if he were in a daze.  
He avers on appeal that this is the beginning of his tinnitus, 
and that he has had ringing in his ears ever since.  The Board 
further notes that the Veteran is shown to have seen combat with 
the enemy, for which he received the CIB.

The Board notes that the Veteran's right ear hearing was normal 
on enlistment in April 1998, and demonstrated a recognizable 
hearing loss under Hensley in June 2001, after he had re-enlisted 
in January 2001.  The Veteran's left ear hearing was also normal 
at enlistment in April 1998, and demonstrated a compensable 
hearing loss under 38 C.F.R. § 3.385 in June 2001.  

Given that the Veteran was accepted and enrolled into service in 
January 2001 without any notation of any defect or deformity, 
such as hearing loss, the Board must presume that he was sound on 
entry into service.  See 38 U.S.C.A. § 1111 (West 2002).  
Moreover, the record is void of clear and unmistakable evidence 
to rebut that presumption.  Thus, the mere fact that the 
Veteran's left ear demonstrated a compensable hearing loss in 
June 2001, during active military service, indicates that service 
connection is warranted for left ear hearing loss.  Such has been 
shown to be continuous and chronic since that time.  See 38 
C.F.R. § 3.303.

Moreover, the Veteran's right ear demonstrated some recognizable 
hearing loss in June 2001 as well as on re-enlistment in June 
2006.  The Veteran was enrolled and accepted into military 
service regardless of his noted hearing loss in August 2005.  
However, to the extent that the Veteran re-enlisted with a pre-
existing condition in this case, analysis under the doctrine of 
aggravation is not appropriate here.  Rather, the Board finds 
that the right ear hearing loss was incurred during the earlier 
period of active service.  Again, the Veteran's right ear hearing 
loss manifested itself in service in June 2001 and has been 
continuous since that time.  Moreover, while the Veteran's 
hearing loss may not have been severe enough during the period of 
service in question to rise to the level of disability for VA 
purposes under 38 C.F.R. § 3.385, he can still show hearing loss 
is due to military service in other ways.  See Hensley, supra.  
In this case, the Veteran's hearing loss appears to have worsened 
since June 2005, finally culminating to levels meeting the 
standard under 38 C.F.R. § 3.385 upon testing in August 2007, 
within one year of the Veteran's final discharge.  See 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, by affording the benefit of the 
doubt to the Veteran, service connection for right ear hearing 
loss is also warranted in this case.

Turning to the Veteran's claim for tinnitus, the Board notes that 
he has competently and credibly stated that his tinnitus began in 
2006, during an IED explosion during his deployment to Iraq.  The 
Board notes that such was diagnosed in the August 2007 VA 
examination, at which time the VA examiner related his tinnitus 
to his acoustic trauma in service.  While the Board notes that 
the Veteran denied tinnitus in June 2007 at the initial VA 
appointment for treatment, he had originally scheduled that 
appointment for his back condition and not for a hearing 
disability, possibly leading to some confusion.  In any event, 
the Veteran's testimony as to onset and continuousness of 
tinnitus since the IED explosion in 2006 has been consistent 
throughout the record.  Moreover, it is accepted as true in light 
of the Veteran's combat status.  38 U.S.C.A. § 1154(b).

As there is no negative evidence of record against a finding that 
the Veteran's tinnitus is due to service, the Board finds that 
service connection for tinnitus is warranted in this case, and 
the claim is granted.  See 38 C.F.R. §§ 3.102, 3.303.

In reaching the above conclusions, the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Wrist Disorder

The Veteran contends on appeal that he injured his left wrist in 
a hand-to-hand combat training session prior to his deployment in 
Iraq.  He states that he has continued to have pain and limited 
range of motion since that injury in service.

The service treatment records reveal that the Veteran injured his 
left wrist in a hand-to-hand combat training class in March 2006, 
when he was attacked and fell to the ground, landing on his left 
wrist.  He was noted as being in obvious discomfort with a 
decreased range of motion.  The diagnosis was left wrist 
contusion/sprain.  X-rays at that time revealed no fractures or 
bony abnormalities.  The Veteran was prescribed light duty for 
three days and was told to wear a splint on his wrist for that 
time.  Subsequent service and post-service treatment records are 
void of any further complaints or treatment referable to the left 
wrist.

The Veteran underwent a VA examination of his left wrist in 
August 2007.  During the examination, he reported that he hyper-
extended his left wrist in hand-to-hand combat training.  He 
stated that he was evaluated and issued a brace, which he did not 
wear because he wanted to be deployed to Iraq with his unit and 
did not want to be seen wearing a brace.  He reported that his 
left wrist was swollen initially, and hurt for approximately one 
month after the injury.  He denied pain at the time of the 
examination.  The Veteran reported that he still had some loss of 
motion as a result of his injury in service.  He denied having 
had surgery on his left wrist.  On examination, the left wrist 
did not show any erythema, edema or tenderness to palpitation and 
the Veteran could make a complete fist without difficulty.  He 
could also oppose each finger to his thumb.  Range of motion 
testing of the left wrist showed a decrease in range of motion.  
The VA examiner stated that he could not find a left wrist 
disorder at that time, though he noted that the Veteran has lost 
some range of motion in his left wrist.

Given the foregoing evidence, the Board finds that service 
connection for a left wrist sprain is warranted.  The service 
treatment records clearly demonstrate that the Veteran injured 
himself during hand-to-hand combat training, at which time he was 
diagnosed with a left wrist sprain.  Therefore, the Board finds 
that there is evidence of an in-service injury.  

While the VA examiner in August 2007 stated that the Veteran did 
not have a current left wrist disability, the Veteran did, in 
fact, have a loss of range of motion.  Given the Veteran's 
history of a left wrist sprain in service, which included pain 
and a decreased range of motion, the Board finds that the 
preponderance of evidence weighs in favor of a finding that the 
Veteran has a current disability for compensation purposes during 
the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Thus, the Veteran currently has residuals of a left 
wrist sprain.

Finally, the Veteran has competently and credibly stated that he 
has continued to suffer pain and a loss of range of motion in his 
left wrist since the injury in service; such is confirmed by the 
objective physical examination in August 2007.  Given this 
competent and credible lay evidence and the objective evidence of 
a disability from the August 2007 VA examination, the Board finds 
that service connection for residuals of a left wrist sprain is 
warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 
3.303(b).  In reaching this conclusion, the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hip and Skin of the Feet 
Disorders

The Veteran contends on appeal that his bilateral hip disorder 
and skin disorder of the feet began in service and are related to 
service.  He indicated that his skin disorder of the feet was due 
to sweating and that he adamantly believes that he has a fungal 
infection of his feet.  The Veteran also has stated that he began 
experiencing hip pain and relates such pain to his service-
connected back disorder.  The Board finds that both of those 
claims must be denied because the preponderance of the evidence 
of record does not disclose any hip or foot condition in service, 
nor is there evidence of any currently diagnosed hip or foot 
disorder.  

The Veteran's service treatment records do not disclose any 
diagnosis of, complaints of, or treatment for any hip disorder or 
pain, nor any skin disorders of the feet and in-service 
examinations were normal.  Post-service treatment records include 
a June 2007 report in which the Veteran complained of hip pain.  
Those post-service treatment records do not show any complaints 
or treatment for any skin disorders of the feet.

The Veteran underwent a general medical VA examination in August 
2007.  At that time, he reported that he had bilateral hip pain 
located in his lumbar spinal region which "wrap[s] around to the 
front."  The Veteran described the pain as being in his 
bilateral lumbar paraspinous muscles and around to the abdomen, 
but he did not describe any tenderness or pain to the lateral or 
posterior hips or lower extremities.  According to the location 
of the pain, the examiner believed that it represented a lumbar 
spine issue.  The Veteran reported that his "hip pain" began at 
the same time as his knee discomfort, which is to say during 
military service.  Examination of the Veteran's hips demonstrated 
no leg length discrepancy; erythema or edema of the hips; or, 
tenderness of the superficial or deep trochanteric bursal, IG 
bursal, or SI joints bilaterally.  Heel tap, straight leg raising 
and Fabers testing were all negative.  X-rays of the Veteran's 
pelvis did not demonstrate any lesions or abnormal bone 
densities, and the Veteran's SI and hip joints were normal 
bilaterally.  After range of motion testing, the VA examiner 
diagnosed the Veteran with no bilateral hip condition, and noted 
that the Veteran's claimed hip discomfort was actually lower back 
discomfort related to his service-connected lumbar spine 
disability.

The Veteran's skin disorder of the feet was also assessed during 
the August 2007 VA examination.  The Veteran reported that he 
first noticed dry, flaky skin on the bottom of his feet while 
stationed in Iraq.  He stated that he had three sets of combat 
boots that he changed at least once a day and that he changed his 
socks at least a couple of times a day.  Despite those measures, 
he developed very prurutic, dry, flaky skin on the bottom of his 
feet.  He stated that those symptoms have persisted since 
service, and that approximately once a week he developed very 
small blisters on the bottom of his feet that drain a small 
amount of clear fluid.  He denied any change in his toenails or 
pain in his feet, though he reported that his feet were generally 
dry, without excessive sweating.  He reported that some days were 
worse than others.  He had tried over-the-counter medication 
without relief.  On examination, the plantar surfaces of his feet 
had mild dry skin without any vesicles or pustules present.  
There was no excoriation of the skin noted and the toenails were 
completely normal.  The VA examiner stated there was no evidence 
of a fungal infection and noted that the Veteran reported that he 
was having a "good day" with his feet.  No foot condition was 
diagnosed.

Initially, the Board notes that there is no clinical evidence of 
any disease or injury in service of any hip or foot disorder.  
That notwithstanding, the Veteran has competently and credibly 
asserted that he has a fungal-type infection, as well as hip 
pain, in military service.  Thus, for purposes of this decision, 
the Board will concede in-service injury or event as to the 
Veteran's claimed hip and foot disorders.  However, the Veteran 
does not have a current diagnosis for either a bilateral hip 
disorder or a skin disorder of his feet.  

The Veteran adamantly believes that he has a disease or disorder 
of his hips and feet.  In this regard, in Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  
Thus, the lay evidence of record is not competent to establish a 
current diagnosis.  Moreover, the VA examiner in this case 
examined the Veteran and took detailed descriptions of his 
claimed symptomatology, including that noted above.  The VA 
examiner found no current disease, injury or disorder of his hips 
or the skin.  In fact, as to the skin disorder, the VA examiner 
specifically stated that there was some dry skin but no evidence 
of any fungal infection.  Thus, despite the Veteran's adamant 
assertions, the Board finds that there is no competent or 
clinical evidence, either in service or post-service, of a 
diagnosed skin disorder of the feet.

As to the Veteran's claimed hip disorder, the Board notes that 
pain, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection can be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in 
part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1362 (Fed. Cir. 2001).  Currently, the Veteran's only 
symptom associated with his hips is pain.  Such pain was linked 
specifically to the service-connected back disability.  As such, 
it has an identifiable underlying malady which has already been 
service- connected.  Thus granting service connection for any 
pain in the Veteran's hips would be pyramiding of symptomatology, 
as such radiating pain is contemplated under the Veteran's 
assigned evaluation for that service-connected disability.  See 
38 C.F.R. § 4.14 (2010).

In sum, the Veteran does not have any objective complaints of any 
hip or foot disorders in service, though he has competently and 
credibly asserted in-service occurrences of such disorders during 
his military service.  That notwithstanding, the preponderance of 
evidence does not demonstrate that the Veteran has either a 
current hip or skin disorder of the feet for which service 
connection can be granted.  The VA examiner specifically declined 
to diagnose the Veteran with any hip or foot disorder in August 
2007, and the Veteran has not sought treatment post-service for 
any such disorders.  Moreover, the hip pain has been associated 
with his service-connected back disorder.  Accordingly, the 
claims of service connection for a bilateral hip disorder and 
skin disorder of the feet must be denied.  See 38 C.F.R. §3.303; 
Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability).

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for residuals of a left wrist sprain is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for a bilateral hip disorder is denied.

Service connection for a skin disorder of the feet is denied.


REMAND

The service treatment records reflect that in June 2000, the 
Veteran reported a knee injury from a motor cross accident.  The 
injured knee was not specified at that that time.  Moreover, the 
Veteran's service treatment records indicate that he injured his 
left knee in service in December 2005, with noted decrease in 
range of motion and mobility.  He was diagnosed with intermittent 
bilateral knee strains in the August 2007 VA examination and in a 
subsequent addendum opinion in January 2008.  Neither the VA 
examination nor the addendum opinion address the Veteran's left 
knee injury in service.  Accordingly, a new examination is 
required in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise). 

As to the claimed gastrointestinal disorder, the Board notes that 
the Veteran had gastroenteritis in March 2006, as well as a 
stomach flu at that time.  He was also diagnosed with diarrhea 
and GERD in the August 2007 VA examination.  The Veteran stated 
that his diarrhea and GERD began in service and has been an 
intermittent problem ever since.  The Board notes that subsequent 
service and post-service treatment records do not disclose any 
complaints of or treatment for any gastrointestinal issues.  
Finally, the Veteran's medical profile includes a March 2007 
memorandum disclosing several different chemical agents that the 
Veteran was exposed to as a result of his military service in 
Iraq during the Persian Gulf War era.  No opinion exists in the 
record regarding whether the Veteran's symptomatology including 
GERD and diarrhea is part of an undiagnosed illness, nor whether 
such gastrointestinal problems are related to his gastroenteritis 
and stomach flu in service.  Accordingly, an examination is 
required in this case in order to address these deficiencies in 
the record.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA 
treatment records from the Fargo VA Medical 
Center since June 2007 and associate them 
with the claims file.

2.  Ask the Veteran to identify any private 
treatment that he may have had for his 
gastrointestinal or bilateral knee disorders 
prior to discharge from service.  After 
securing the necessary release forms, attempt 
to obtain and associate those identified 
records with the claims file.  If those 
identified records cannot be obtained and 
further attempts would be futile, such should 
be noted in the claims file and the Veteran 
should be so notified so that he can make an 
attempt to obtain those records on his own 
behalf.

3.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
in order to determine the nature of the 
Veteran's bilateral knee disorder and obtain 
an opinion as to whether such is related to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary, including x-rays, 
should be conducted and the results reported 
in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any bilateral 
knee disorder, to include any arthritic 
condition thereof, found.  The VA examiner 
should then provide an opinion as to whether 
the Veteran's bilateral knee disorder more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) arose 
during or are otherwise related to his 
military service.  In so discussing, the 
examiner should specifically address the 
Veteran's March 2006 left knee injury in 
service.

If the VA examiner finds either knee 
disability is service-related, an opinion 
should be made as to whether the other knee 
disability is caused by the service-related 
disability or whether such knee disability is 
aggravated by the normal progression of that 
disease by the service-related knee 
disability.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  Schedule the Veteran for a VA 
gastrointestinal examination in order to 
determine the nature of his gastrointestinal 
disorder (claimed as stomach problems, 
including gastroenteritis, diarrhea and GERD) 
and obtain an opinion as to whether it is 
related to service.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any 
gastrointestinal disorder found, to include 
gastroenteritis, diarrhea and GERD.  The VA 
examiner should then provide an opinion as to 
whether the Veteran's gastrointestinal 
disorder more likely, less likely or at least 
as likely as not (50 percent or greater 
probability) arose during or are otherwise 
related to his military service.  

The VA examiner is instructed to specifically 
discuss whether the Veteran's stomach flu and 
subsequently diagnosed gastroenteritis in 
service caused the Veteran's current 
gastrointestinal disorder.  

Additionally, the VA examiner should consider 
whether the Veteran's exposure to substances 
and chemicals noted in the March 2007 memo 
caused the Veteran's gastrointestinal 
disorder.  

Finally, the VA examiner should consider 
whether the Veteran's claimed 
gastrointestinal symptoms are part of a 
larger undiagnosed illness, such as irritable 
bowel syndrome, due to the Veteran's service 
in the Persian Gulf.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for service 
connection for a bilateral knee disorder and 
a gastrointestinal disorder (claimed as 
stomach problems, to include gastroenteritis, 
diarrhea, and GERD), to include as an 
undiagnosed illness.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


